ON MOTION ROE REHEARING.
Sutton, J.
Counsel for the plaintiff in error contends in a motion for rehearing that this court has misconstrued' the term *169“final judgment” of the garnishment law, as contained in Code, § 46-101, in holding that a judgment rendered in the trial court, from which an appeal is pending in this court, is not such a final judgment as to authorize the issuance of a garnishment against the daily, weekly, or monthly wages of a wage earner. We can not agree with this contention. Had the legislature by amending the garnishment law in 1933 (Ga. L. 1933, p. 35), intended that a garnishment could issue against the wages of a wage earner when a judgment was rendered against him in the trial court, we think that only the term “judgment” would have been used instead of the term “final judgment.” A judgment can not be said to be a “final judgment” until the time prescribed by law in which a motion for new trial may be made, or a writ of error seeking to set aside such judgment, has expired. In Cohen v. Southern Express Co., 53 Ga. 128, 133, it was said: “The statute evidently contemplates that the judgment of nonsuit should be a final judgment, otherwise the plaintiffs’ case would not be out of court. What is a final judgment? Final judgments are such as at once put an end to the action, by declaring that the plaintiff has either entitled himself, or has not, to recover the remedy he sues for: 3 Blackstone’s Conimentaries, 398. When the judgment of nonsuit was awarded by the court, the plaintiffs excepted to that judgment within the time prescribed by law, and brought the case before this court for a further hearing, as they had the legal right to do. Until the judgment of this court was rendered upon the writ of error, affirming the judgment of the court below, and made the final judgment of that court, the case was pending, and if the judgment of nonsuit had been reversed, the case would have continued pending in the court. The judgment of nonsuit was not final in the sense of the law, until the judgment of°this court,, affirming the judgment of the court below, was made the judgment of that court, and the six months commenced running against the plaintiffs from that time, and not before.” In Peoples Bank v. Merchants Bank, 116 Ga. 279, 282 (42 S. E. 490), it was said: “A decree which controls and governs is a final decree, and no judgment or decree can, under our system, be said to be final until the time prescribed by law in which a motion for a new trial may be made, or a writ or error seeking to set aside such a judgment has expired.” Plaintiff in error contends that our construction of this law may work *170a great injustice on plaintiffs desiring to avail themselves of the process of garnishment against the wages of a wage earner under Code, § 46-101. It equally could be said that if the phrase “final judgment” were construed as contended for by the plaintiff in error, that also might work an injustice on a defendant. For instance, suppose a judgment is rendered against a wage earner, and the judgment on appeal is reversed. Would it be right for the process of garnishment to be issued against him in the interim and hold up his wages or possibly cause him to lose his job P We think not. In the final termination of the case he might prevail. The majority of the court, in deciding this case, has followed the language of the legislature as written into the amendment to the garnishment law. That language is plain and unambiguous, and under the construction of the Supreme Court as to the meaning of the term “final judgment” there should be no doubt as to its meaning and the intention of the legislature in the enactment of such amendment. If this law should work an injustice to any one, the remedy, as we see it, is by legislative enactment and not by judicial construction. The motion for rehearing is denied.

Felton, J., concurs.


Stephens, P. J., dissents.